 

Exhibit 10.1

SECOND AMENDED AND RESTATED

bank of the ozarks, inc.

2009 restricted stock AND INCENTIVE PLAN

(as amended and restated on May 16, 2016)



establishment and purpose

  Establishment.  Bank of the Ozarks, Inc. (the “Company”) established the Bank
of the Ozarks, Inc. 2009 Restricted Stock Plan on April 21, 2009, which was
amended and restated on May 19, 2014 (changing the name to the Restricted Stock
and Incentive Plan) and amended and restated on May 16, 2016, subject to
shareholder approval at the 2016 Annual Shareholders Meeting (as amended and
restated to date, the “Plan”).  All share amounts and share limitations have
been adjusted to give effect to the 2-for-1 stock split on August 16, 2011 and
on June 23, 2014 in accordance with Section 5.3.

  Purpose.  The Plan is intended to provide incentive to key employees and
officers of the Company to foster and promote the long-term financial success of
the Company and materially increase shareholder value.  The Plan is also
intended to encourage proprietary interest in the Company, to encourage such
individuals to remain in the employ of the Company and to attract new employees
with outstanding qualifications.  In furtherance thereof, the Plan permits
incentives to key employees and officers of the Company.  

With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.



Definitions

  Definitions.  The following terms have the following meanings when used
herein, unless the context clearly indicates otherwise.

“Agreement” means a written agreement entered into between the Company and the
recipient of a Grant which sets forth the terms and conditions of the Grant.

“Board” means the Board of Directors of the Company.

“Change in Control” or “Change of Control” means the earlier to occur of any of
the following: (i) if during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
the election by the Company’s shareholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; (ii) any person or entity (other than
any employee benefit plan or plans of the Company or its subsidiaries or any
trustee of or fiduciary with respect to such plan or plans when acting in such
capacity) or any group acting in concert, shall acquire or control twenty-five
percent (25%) or more of the outstanding voting shares of the Company; provided
however, that with respect to any person or entity owning or controlling 10% or
more of the outstanding voting shares of the Company as of the Effective Date of
the Plan, either acting alone or in concert with one or more of its wholly-owned
subsidiaries, the amount of such voting shares so owned or controlled shall be
deducted for purposes of this determination; (iii) if, upon a merger,
combination, consolidation or reorganization of the Company, the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty-one percent (51%) of the
combined voting power of voting securities of the Company or such surviving
entity outstanding immediately thereafter; (iv) all or substantially all of the
assets of the Company are sold or otherwise disposed of; or (v) the Committee or
the Board determines, in its sole discretion, that any other business
combination or other event (existing or anticipated) shall be deemed a Change in
Control.

“Code” means the Internal Revenue Code of 1986, as amended, and any related
rules, regulations and interpretations.

 

--------------------------------------------------------------------------------

 

“Committee” means the Personnel and Compensation Committee of the Board or such
other committee designated by the Board to administer the Plan, composed solely
of not less than two non-employee directors, each of whom shall be a
“non-employee director” for purposes of Section 16 under the Securities Exchange
Act of 1934, as amended and Rule 16b-3 thereunder and an “outside director” for
purposes of Section 162(m) and the regulations promulgated under the Code.

“Common Stock” means the Company’s Common Stock, par value $0.01, either
currently existing or authorized hereafter and any other stock or security
resulting from adjustment thereof as described herein, or the Common Stock of
any successor to the Company which is designated for the purpose of the Plan.

“Company” means Bank of the Ozarks, Inc. and any successor or assignee
corporation(s) into which the Company may be merged, changed or consolidated;
any corporation for whose securities the securities of the Company shall be
exchanged; and any assignee of or successor to substantially all of the assets
of the Company.

“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Grant or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Grant or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Grant will be paid.

“Disability” means a Participant’s inability to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than six (6) months.

“Effective Date” means April 21, 2009.

“Eligible Persons” means Employees and officers of the Company or a
Subsidiary.  The Committee will determine the eligibility of Employees and
officers based on, among other factors, the position and responsibilities of
such individuals and the nature and value to the Company or a Subsidiary of such
individual’s accomplishments and potential contribution to the success of the
Company or a Subsidiary.

“Employee” means an individual, including an officer of the Company, who is
employed as a common-law employee of the Company or a Subsidiary.  An “Employee”
shall not include any person classified by the Company or a Subsidiary as an
independent contractor even if the individual is subsequently reclassified as a
common-law employee by a court, administrative agency or other adjudicatory
body.  

“Fair Market Value” means the fair market value per share of the Common Stock
determined on the basis of the average of the highest reported asked price and
the lowest reported bid price reported on the relevant date on the Nasdaq Stock
Market, or any other such market or exchange that is the principal trading
market for the Common Stock, or if there is no sale for the relevant date, then
on the last previous date on which a sale was reported. If the Common Stock is
not listed on any established stock exchange or a national market system, the
Fair Market Value of the Common Stock for any given date means the reasonable
value of the Common Stock as determined by the Board, in its sole discretion.

“Grant” means an award of Restricted Stock, Restricted Stock Unit or Performance
Award, to an Eligible Person.

“Good Reason” means the occurrence after a Change in Control of any of the
following events or conditions: (i) a change in the Participant’s status, title,
position or responsibilities (including reporting responsibilities) which, in
the Participant’s reasonable judgment, represents an adverse change from the
Participant’s status, title, position or responsibilities as in effect
immediately prior thereto, or the assignment to the Participant of any duties or
responsibilities which, in the Participant’s reasonable judgment, are
inconsistent with the Participant’s status, title, position or responsibilities;
or any removal of

 

--------------------------------------------------------------------------------

 

the Participant from or failure to reappoint or reelect the Participant to any
of such offices or positions, except in connection with the termination of the
Participant’s employment for Disability, cause, as a result of the Participant’s
death or by the Participant other than for Good Reason; or (ii) a reduction in
the Participant’s annual base salary below the amount as in effect immediately
prior to the Change in Control; or (iii) the relocation of the offices of the
Participant’s place of employment to a location more than fifteen (15) miles
from the location of such employment immediately prior to such Change in
Control, or requiring the Participant to be based anywhere other than such
offices; or (iv) the failure to pay to the Participant any portion of the
Participant’s current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company or any of its Subsidiaries in which the Participant participated,
within seven (7) days of the date such compensation is due; or (v) the failure
to (A) continue in effect (without reduction in benefit level, and/or reward
opportunities) any material compensation or employee benefit plan in which the
Participant was participating immediately prior to the Change in Control, unless
a substitute or replacement plan has been implemented which provides
substantially identical compensation or benefits to the Participant or (B)
provide the Participant with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other compensation or employee benefit plan, program and
practice in which the Participant was participating immediately prior to the
Change in Control. Any event or condition described in (i) – (v) which occurs at
any time prior to the date of a Change in Control and (A) which occurred after
the Company entered into a definitive agreement, the consummation of which would
constitute a Change in Control or (B) which the Participant reasonably
demonstrates was at the request of a third party who has indicated an intention
or has taken steps reasonably calculated to effect a Change in Control, shall
constitute Good Reason for purposes of this Plan, notwithstanding that it
occurred prior to a Change in Control.

“Participant” means any Eligible Person to whom a Grant is made, or the
Successors of the Participant, as the context so requires.

“Performance Award” means a right granted to a Participant subject to the terms
and conditions established by the Committee pursuant to Article IX of the Plan.

“Plan” means the Company’s 2009 Restricted Stock and Incentive Plan, as set
forth herein, and as the same may from time to time be amended.

“Restricted Stock” means Common Stock granted to a Participant subject to the
terms and conditions established by the Committee pursuant to Article VII or
Article IX of the Plan.

“Restricted Stock Unit” means a right granted to a Participant under
Article VIII or Article IX of the Plan.

“Restriction Period” means the period of time during which restrictions
established by the Committee shall apply to a Grant.

“Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor or provision thereto as in effect from
time to time.

“Subsidiary” means a subsidiary corporation, whether now or hereafter existing,
as defined in Code Section 424(f).

“Termination of Service” means the time when the employee‑employer relationship
or directorship or other service relationship (sufficient to constitute service
as an Eligible Person) between the Participant and the Company or a Subsidiary
is terminated for any reason, with or without cause, including, but not limited
to, any termination by resignation, discharge, Disability, death or retirement;
provided, however, Termination of Service shall not include: (i) a termination
where there is a simultaneous reemployment of the Participant by the Company or
a Subsidiary or other continuation of service (sufficient to constitute service
as an Eligible Person), or (ii) an employee who is on military leave, sick leave
or other bona fide leave of absence (to be determined in the discretion of the
Committee).  The Committee, in its absolute discretion, shall determine the
effects of all matters and questions relating to Termination of Service,
including but not limited to the question of whether any Termination of Service
was for cause and all questions of whether particular leaves of absence
constitute Terminations of Service.

 

--------------------------------------------------------------------------------

 



administration

  General.  The Plan shall be administered by the Committee, subject to Board
approval in instances where the Board by resolution determines to require such
approval.

  Committee Meetings.  The Committee shall meet from time to time as determined
by its chairman or by resolution adopted in writing by a majority of the members
of the Committee or by a majority of the members of the Committee present at any
meeting at which a quorum is present.  A majority of the members of the
Committee shall constitute a quorum and the acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by a majority of the entire Committee, shall be the acts of
the Committee for purposes of the Plan.  To the extent applicable, no member of
the Committee may act as to matters under the Plan specifically relating to such
member.

  Powers of the Committee.  Subject to the terms and conditions of the Plan and
consistent with the Company’s intention for the Committee to exercise the
greatest permissible flexibility in awarding Grants, the Committee shall have
the power:

to determine from time to time the Eligible Persons who are to be awarded Grants
and the nature and amount of Grants, and to generally determine the terms,
provisions and conditions (which need not be identical) of Grants awarded under
the Plan, not inconsistent with the terms of the Plan;

to construe and interpret the Plan and Grants thereunder and to establish, amend
and revoke rules and regulations for administration of the Plan.  In this
connection, the Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan, in any Agreement or in any related
agreements in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective;

to amend any outstanding Grant and to accelerate or extend the vesting or
exercisability of any Grant, all subject to Section 11.3, and to waive
conditions or restrictions on any Grants, all to the extent it shall deem
appropriate;

to cancel, with the consent of a Participant or as otherwise permitted by the
Plan, outstanding Grants;

to determine whether, and to what extent and under what circumstances, Grants
may be settled in cash, Common Stock, other property or a combination of the
foregoing;

to appoint agents as the Committee deems necessary or desirable to administer
the Plan;

to provide for the forms of Agreements to be utilized in connection with the
Plan, which need not be identical for each Participant;

to authorize, by written resolution, one or more officers of the Company to make
Grants to nonofficer Employees and to determine the terms and conditions of such
Grants, provided, however, (i) the Committee shall not delegate such
responsibility to any officer for Grants made to an Employee who is considered
an insider, (ii) the Committee’s resolution providing for such authorization
sets forth the total number of Grants such officer may award and any other
conditions on the officer’s authority to make Grants, and (iii) the officer
shall report to the Committee, as the Committee may request, information
regarding the nature and scope of the Grants made pursuant to the delegated
authority; and

generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to carry out the terms of the Plan and to promote the
best interests of the Company with respect to the Plan.

  Grants to Committee Members.  Notwithstanding Section 3.3, any Grant awarded
under the Plan to an Eligible Person who is a member of the Committee shall be
made by a majority of the directors of the Company who are not on the Committee.

  Committee Decisions and Determinations.  Any determination made by the
Committee or Board pursuant to the provisions of the Plan or an Agreement shall
be made in its sole discretion in the best interest of the Company, not as a
fiduciary.  All decisions made by the Committee or Board pursuant to the
provisions of the Plan or an Agreement shall be final and binding on all
persons, including the Company, a Subsidiary, Participants and

 

--------------------------------------------------------------------------------

 

Successors of the Participants.  Any determination by the Committee or Board
shall not be subject to de novo review if challenged in any court or legal
forum.



eligibility and participation

  Eligibility.  Any Eligible Person may receive Grants under the Plan.

  Participation.  Whether an Eligible Person receives a Grant under the Plan
will be determined by the Committee, in its sole discretion, as provided in
Section 3.3. There is no guarantee that any Eligible Person will receive a Grant
under the Plan or, having received a Grant, that the Participant will receive a
future Grant on similar terms or at all.  There is no obligation for uniformity
of treatment of Eligible Persons with respect to who receives a Grant or the
terms and conditions of Participants’ Grants.



Shares Subject to plan

  Available Shares.  Shares hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares, including shares purchased by
the Company for purposes of the Plan.  The certificates for Common Stock issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement or as the
Committee may otherwise deem appropriate.  Subject to adjustment pursuant to
Section 5.3, the maximum number of shares of Common Stock that may be issued
under the Plan as a result of all Grants is Two Million Four Hundred Thousand
(2,400,000) shares.

  Previously Granted Shares.  Subject to Section 5.1 and Section 5.3, the
Committee has full authority to determine the number of shares of Common Stock
available for Grants.  In its discretion, the Committee may include as available
for distribution all of the following:

Common Stock subject to a Grant that has been forfeited;

Common Stock under a Grant that otherwise terminates, fails to vest, expires or
lapses in whole or in part without issuance of Common Stock being made to a
Participant; and

Common Stock subject to any Grant that settles in cash or a form other than
Common Stock.

  Adjustments.  Without limiting the Committee’s discretion as provided in
ARTICLE XI hereof, if there shall occur any change in the capital structure of
the Company by reason of any extraordinary dividend or other distribution
(whether in the form of cash, Common Stock, other securities or other property,
and other than a normal cash dividend), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other corporate transaction or event having an
effect similar to the foregoing, which affects the Common Stock, then the
Committee shall, in an equitable and proportionate manner as determined by the
Committee (and, as applicable, in such manner as is consistent with Sections
162(m), 422 and 409A of the Code and the regulations thereunder) either: (i)
adjust any or all of (1) the aggregate number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or property)
with respect to which Grants may be awarded under the Plan; (2) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or property) subject to outstanding Grants under the Plan,
provided that the number of shares of Common Stock subject to any Grant shall
always be a whole number; (3) the grant or exercise price with respect to any
Grant under the Plan, and (4) the limits on the number of shares of Common Stock
or Grants that may be granted to Participants under the Plan in any calendar
year; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Grant. Any such adjustments to outstanding Grants shall
be effected in a manner that precludes the material enlargement or dilution of
rights and benefits under such Grants.

  Code Section 409A Limitation.  Any adjustment made pursuant to Section 5.3 to
any Grant that is considered “deferred compensation” within the meaning of
Section 409A of the Code shall be made in compliance with the requirements of
Code Section 409A.  Any adjustments made pursuant to Section 5.3 to any Grant
that is not considered “deferred compensation” shall be made in a manner to
ensure that after such adjustment, the Grant either continues not to be subject
to Code Section 409A or complies with the requirements of Code Section 409A.

 

--------------------------------------------------------------------------------

 



GRANTS IN GENERAL

  Agreement.  Each Agreement evidencing a Grant shall set forth the terms and
conditions as may be determined by the Committee consistent with the Plan.  The
Agreement shall state the number of shares of Common Stock to which the Grant
pertains, if applicable.  As applicable, each Agreement must state the Exercise
Price or other consideration to be paid for any Grant.

  Time of Granting of an Award.  The award date of a Grant shall, for all
purposes, be the date on which the Committee makes the determination awarding
such Grant, or such other date as is determined by the Board.  Notice of the
determination of a Grant shall be given to each Eligible Person to whom a Grant
is awarded within a reasonable period of time after the date of such Grant.

  Terms and Conditions of Grants. Except as may be determined by the Committee
in connection with new hires or upon a Participant’s death, Disability or in the
event of a Change in Control of the Company, Restricted Stock awards shall vest
over a period of not less than three (3) years from the date of grant. Each
Grant will specify the required period or periods (if any) of continuous service
by the Participant with the Company or any Subsidiary and/or any other
conditions to be satisfied before the Grant or installments thereof will vest
and/or become exercisable, and any Grant may provide for the earlier vesting
and/or exercise of the Grant in the event of the Participant’s death or
Disability or, upon approval by the Committee in the event of a Change in
Control of the Company, or upon approval by the Company’s shareholders.

  Termination of Services.  Unless otherwise provided in the applicable
Agreement or as determined by the Committee, Grants shall be governed by the
following provisions:

Termination of Service, Except by Death or Disability.  Except in connection
with a Participant’s Termination of Service after a Change in Control as set
forth in Section 11.1(b)(i), in the event of a Participant’s Termination of
Service for any reason other than the Participant’s death or Disability, the
Participant’s Grant shall be forfeited upon the Participant’s Termination of
Service.

Death or Disability of Participant.  Grants shall fully vest on a Participant’s
Termination of Service by reason of the Participant’s death or Disability,
subject to limitations imposed under applicable laws.

  No Transferability. No Grant is assignable or transferable, except by will or
the laws of descent and distribution of the state wherein the Participant was
domiciled at the time of his or her death; provided, however, that the Committee
may permit other transfers where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) is in no event
a transfer for value, and (iii) is otherwise appropriate and desirable.



restricted stock

  General.  The Committee has authority to grant Restricted Stock under the Plan
at any time or from time to time. The Committee has the authority to grant
Restricted Stock under the Plan in connection with the achievement of
performance goals based on the criteria listed in ARTICLE X.  Grants of
Restricted Stock shall be evidenced by an Agreement in such form as the
Committee shall from time to time approve, which agreements shall comply with
and be subject to the terms and conditions provided hereunder and any additional
terms and conditions established by the Committee that are consistent with the
terms of the Plan. The Committee shall determine the number of shares of
Restricted Stock to be awarded to any Eligible Person, the Restriction Period
within which such Grants may be subject to forfeiture in accordance with
applicable laws and any other terms and conditions of such Grants.  If the
Committee so determines, the restrictions may lapse during such Restricted
Period in installments with respect to specified portions of the Restricted
Stock covered by the Grant. The Agreement may also, in the discretion of the
Committee, set forth performance or other conditions (including, but not limited
to, performance goals based on the criteria listed in ARTICLE X of the Plan)
that will subject the shares of Common Stock covered by the Grant to forfeiture
and transfer restrictions.

  Delivery.  The Company shall issue the shares of Restricted Stock to each
recipient who is awarded a Grant of Restricted Stock either in certificate form
or in book entry form, registered in the name of the recipient, with legends or
notations, as applicable, referring to the terms, conditions and restrictions
applicable to any such

 

--------------------------------------------------------------------------------

 

Grant and record the transfer on the Company’s official shareholder records;
provided that the Company may require that any stock certificates evidencing
Restricted Stock granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that as a condition of any Grant
of Restricted Stock, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Common Stock covered by such Grant.

  Shareholder Rights.  Unless the Committee specifies otherwise in the
Restricted Stock Agreement, the Participant will have, with respect to the
Restricted Stock, all of the rights of a shareholder of the Company holding the
Common Stock that is the subject of the Restricted Stock, including, if
applicable, the right to vote the shares and the right to receive any dividends,
subject to Section 6.5.  If any dividends are paid in Common Stock, the Common
Stock will be subject to the same restrictions as applied to the Grant of
Restricted Stock with respect to which they were paid.

  Price.  The Committee may require a Participant to pay a stipulated purchase
price for each share of Restricted Stock.

  Section 83(b) Election.  The Committee or the Board may prohibit a Participant
from making an election under Section 83(b) of the Code.  If the Committee has
not prohibited such election, and if the Participant elects to include in such
Participant’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, and will provide the required withholding pursuant to
Section 11.6, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.



restricted stock units

Section 1.1.  General.  The Committee has authority to grant Restricted Stock
Units under the Plan at any time or from time to time. The Committee has the
authority to grant Restricted Stock Units under the Plan in connection with the
achievement of certain performance goals based on the criteria listed in ARTICLE
X. A Restricted Stock Unit is a bookkeeping entry of a grant of Common Stock
that will be settled by delivery of Common Stock, the payment of cash based upon
the Fair Market Value of a specified number of shares of Common Stock or a
combination thereof.  Grants of Restricted Stock Units shall be evidenced by an
Agreement in such form as the Committee shall from time to time approve, which
agreements shall comply with and be subject to the terms and conditions provided
hereunder and any additional terms and conditions established by the Committee
that are consistent with the terms of the Plan. The Committee shall determine
the number of Restricted Stock Units to be awarded to any Participant, the
Restriction Period within which such Grants may be subject to forfeiture and any
other terms and conditions of the Grants. If the Committee so determines, the
restrictions may lapse during such Restricted Period in installments with
respect to specified portions of the Restricted Stock Units covered by the
Grant. The Agreement may also, in the discretion of the Committee, set forth
performance or other conditions (including, but not limited to, performance
goals based on the criteria listed in ARTICLE X of the Plan) that will subject
the shares of Common Stock covered by the Grant to forfeiture and transfer
restrictions.

  Rights.  The Committee is entitled to specify in a Restricted Stock Unit
Agreement the extent to which and on what terms and conditions the applicable
Participant shall be entitled to receive payments corresponding to the dividends
payable on the Common Stock, if any.

 

PERFORMANCE AWARDS

Grant.  The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Common Stock (including but not limited
to Restricted Stock and Restricted Stock Units), (ii) valued, as determined by
the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, and (iii)
payable at such time and in such form as the Committee shall determine.

  Terms and Conditions.    Subject to the terms of the Plan and any applicable
Agreement, the Committee shall determine the performance goals to be achieved
during any performance period, the length of any performance period, the amount
of any Performance Award and the amount and kind of any payment or transfer to
be made pursuant to any Performance Award, and may amend specific provisions of
the Performance Award; provided,

 

--------------------------------------------------------------------------------

 

however, that such amendment may not adversely affect existing Performance
Awards made within a performance period commencing prior to implementation of
the amendment.

  Payment of Performance Awards.  Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of Service prior to the end of any performance period, other
than for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.

 

PROVISIONS APPLICABLE TO COVERED OFFICERS

AND PERFORMANCE AWARDS

  Covered Officers.  Notwithstanding anything in the Plan to the contrary,
unless the Committee determines that a Performance Award to be granted to a
Covered Officer should not qualify as “performance-based compensation” for
purposes of Section 162(m), Performance Awards granted to Covered Officers shall
be subject to the terms and provisions of this ARTICLE X.

  Performance Goals.  The Committee may grant Performance Awards to Covered
Officers based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this ARTICLE X, performance goals shall be
limited to one or more of the following Company, Subsidiary, or division
financial performance measures:

earnings or book value per share;

net income;

return on equity, assets, capital, capital employed or investment;

earnings before taxes, depreciation and/or amortization;

operating income or profit;

operating efficiencies;

asset quality ratios such as the ratio of criticized/classified assets to
capital, the ratio of classified assets to capital and the allowance for loan
and lease losses, the ratio of nonperforming loans and leases and/or past due
loans and leases greater than 90 days and non-accrual loans and leases to total
loans and leases, the ratio of nonaccrual loans and leases to total loans and
leases or the ratio of net charge-offs to average loans and leases or other
similar asset quality measures;

allowance for loan and lease losses;

net interest income, net interest spread, net interest margin, after tax
operating income and after tax operating income before preferred stock
dividends;

cash flow(s);

total revenues or revenues per employee;

stock price or total shareholder return;

growth in loans, deposits, or other business segments or divisions;

dividends;  

strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, soundness targets, business expansion goals and
goals relating to acquisitions or divestitures; or

any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary or division of the

 

--------------------------------------------------------------------------------

 

Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or shares outstanding, or to assets or net
assets. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Performance Awards. The
Committee may appropriately adjust any evaluation of performance under criteria
set forth in this Section 10.2 to exclude any of the following events that
occurs during a performance period: (i) asset impairments or write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, (v) any
extraordinary non-recurring items as described in Accounting Standards
Codification Topic 225-20 and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year, (vi) the effect of adverse
federal, governmental or regulatory action, or delays in federal, governmental
or regulatory action or (vii) any other event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; provided that the Committee commits to make any such adjustments
within the period set forth in Section 10.4.

  Limitations.  With respect to any Covered Officer: (a) the maximum number of
shares in respect of which all stock-based Performance Awards may be granted in
any fiscal year under ARTICLE IX of the Plan is 100,000 and (b) the maximum
amount of all cash-settled Performance Awards that may be granted in any fiscal
year under ARTICLE IX of the Plan is $3,000,000.

  Terms and Conditions.  To the extent necessary to comply with Section 162(m),
with respect to grants of Performance Awards, no later than 90 days following
the commencement of each performance period (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (1) select the performance goal or goals applicable to the performance
period, (2) establish the various targets and amounts which may be earned for
such performance period, and (3) specify the relationship between performance
goals and targets and the amounts to be earned by each Covered Officer for such
performance period. Following the completion of each performance period, the
Committee shall certify in writing whether the applicable performance targets
have been achieved and the amounts, if any, payable to Covered Officers for such
performance period. In determining the amount earned by a Covered Officer for a
given performance period, subject to any applicable Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the performance period.

  Compliance with Section 162(m).  Unless otherwise expressly stated in the
relevant Agreement, each Performance Award granted to a Covered Officer under
the Plan is intended to be performance-based compensation within the meaning of
Section 162(m). Accordingly, unless otherwise determined by the Committee, if
any provision of the Plan or any Agreement relating to such a Grant does not
comply or is inconsistent with Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements, and
no provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Grant upon the attainment of the performance criteria established
by the Committee.



MISCELLANEOUS

  Effect of a Change in Control.  

All unvested, unexercisable or restricted Grants awarded prior to May 16, 2016
shall automatically vest, become exercisable and become unrestricted without
further action by the Board or Committee upon a Change in Control, unless
provisions are made in connection with the transaction resulting in the Change
in Control for the assumption of Grants theretofore awarded, or the substitution
for such Grants of new grants, by the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and the per share
exercise prices, as provided in Section 5.3.

In the event of a Change in Control, the following shall apply to outstanding
Grants awarded on or after May 16, 2016:

If and to the extent the outstanding Grants under the Plan are assumed by any
successor corporation (or any affiliate thereof) of the Company or continued or
are replaced with equity

 

--------------------------------------------------------------------------------

 

awards that preserve the existing value of the Grants at the time of the Change
in Control and provide for subsequent payout in accordance with a vesting
schedule that is the same or more favorable than the vesting schedule applicable
to the Grants, then all such Grants or substitutes thereof will remain
outstanding and governed by the terms and provisions of the Plan, except that
if, within 24 months following a Change in Control, any Participant’s service
with the Company (or successor company) is terminated by the Company for a
reason other than gross negligence or deliberate misconduct which demonstrably
harms the Company, or that any such person shall have resigned for Good Reason
(as defined in the Plan), then such Participant’s Grants shall immediately vest
and become exercisable.

If and to the extent the outstanding Grants under the Plan are not assumed by
the successor corporation (or any affiliate thereof) of the Company or continued
or are replaced with equity awards that preserve the existing value of the
Grants at the time of the Change in Control (with a vesting and payout schedule
that is the same or more favorable than the vesting schedule applicable to the
Grants), then all such Grants will vest and/or become exercisable immediately in
connection with the Change in Control and the Committee may provide for the
cancellation of such Grants in connection with the Change in Control in which
case a payment of cash, property or combination thereof will be made to the
Participant that is at least equal to the excess (if any) of the value of the
consideration that would be received in such Change in Control by the holders of
the Company’s securities in relation to such Grants (over the exercise price for
such Grant, if applicable).

Nothing in this Section 11.1 or in any Agreement shall limit the Committee’s
power as set forth in ARTICLE III or under Section 11.5.

  Rights as a Shareholder.  Other than certain voting and dividend rights
permitted by the Plan or an Agreement, no person shall have any rights of a
shareholder as to Common Stock subject to a Grant until, after proper transfer
of the Common Stock subject to a Grant or other required action, such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred.  No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.

  Modification, Extension and Renewal of Grants.

Ability.  Within the limitations of the Plan and applicable laws, the Committee
may modify, extend or renew outstanding Grants, accept the cancellation of
outstanding Grants (to the extent not previously exercised) to make new Grants
in substitution therefor, accelerate vesting, and waive any restrictions,
forfeiture provisions or other terms and conditions on Grants.  The foregoing
notwithstanding, no such action shall apply to a Grant without the consent of
the Participant if it would impair any rights or obligations under any Grant
previously made. The Committee may, without the consent of the Participant,
amend any Agreement, or otherwise take action to accelerate the time(s) at which
any Grant may vest and/or be exercised, or to waive any other condition or
restriction applicable to such Grant, and may amend any Agreement in any other
respect with the consent of the Participant.  Except as otherwise provided in
the Plan or in any Agreement, any change to accelerate the time or times at
which the Grant may vest and/or may be exercised, other than (i) in connection
with the Participant’s Termination of Service or (ii) pursuant to Section 11.1,
will require shareholder approval.

Code Section 409A Limitation.  Any action taken under subsection (a) hereunder
to any Grant that is considered “deferred compensation” within the meaning of
Section 409A of the Code shall be made in compliance with the requirements of
Code Section 409A.  Any action taken under subsection (a) hereunder to any Grant
that is not considered “deferred compensation” within the meaning of Code
Section 409A shall be made in a manner to ensure that after such action, the
Grant either continues not to be subject to Code Section 409A or complies with
the requirements of Code Section 409A.

  Term of Plan.  Grants may be made pursuant to the Plan until May 16, 2026,
unless the Company sooner terminates the Plan under Section 11.5.

  Amendment or Termination of the Plan.  The Board may from time to time, with
respect to any Common Stock at the time not subject to Grants, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever.  The Board
may amend the Plan as it shall deem advisable, except that no amendment may
adversely

 

--------------------------------------------------------------------------------

 

affect a Participant with respect to Grants previously made without the written
consent of the Participant holding such Grant and unless such amendments are in
connection with compliance with applicable laws (including but not limited to
Code Section 409A), stock exchange rules or accounting rules; provided that the
Board may not make any amendment in the Plan that would, if such amendment were
not approved by the holders of the Common Stock, cause the Plan to fail to
comply with any requirement or applicable law or regulation, unless and until
the approval of the holders of such Common Stock is obtained.

  Tax Withholding.  Each recipient of a Grant shall, no later than the date as
of which the value of any Grant first becomes includable in the gross income of
the recipient for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income.  A Participant may elect to have such tax withholding satisfied,
in whole or in part, by (i) authorizing the Company to withhold a number of
shares of vested restricted Common Stock, if any, owned by the Participant equal
to the Fair Market Value as of the date withholding is effected that would
satisfy the withholding amount due, (ii) transferring to the Company cash or
other shares of Common Stock owned by the Participant with a Fair Market Value
equal to the amount of the required withholding tax, or (iii) in the case of a
Participant who is an Employee of the Company or a Subsidiary at the time such
withholding is effected, by withholding from the Participant’s cash
compensation.  Notwithstanding anything contained in the Plan to the contrary,
the Participant’s satisfaction of any tax‑withholding requirements imposed by
the Committee shall be a condition precedent to the Company’s obligation as may
otherwise be provided hereunder to provide shares of Common Stock to the
Participant.

  Notices.  All notices under the Plan shall be in writing and if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office, addressed to the attention of the Secretary, and if to
a Participant or recipient of a Grant, shall be delivered personally or mailed
to the Participant or recipient of a Grant at the address appearing in the
records of the Company or a Subsidiary.  Such addresses may be changed at any
time by written notice to the other party given in accordance with this Section.

  Rights to Employment or Other Service.  Nothing in the Plan or in any Grant
made under the Plan shall confer on any individual any right to continue in the
employ or other service of the Company or a Subsidiary or interfere in any way
with the right of the Company or a Subsidiary to terminate the individual’s
employment or other service at any time.

  Exculpation and Indemnification.  To the maximum extent permitted by law, the
Company or a Subsidiary shall indemnify and hold harmless the members of the
Board and the members of the Committee from and against any and all liabilities,
costs and expenses incurred by such persons as a result of any act or omission
to act in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, bad faith, willful
misconduct or criminal acts of such persons.

  No Fund Created.  Any and all payments hereunder to recipients of Grants
hereunder shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
such payments; provided that bookkeeping reserves may be established in
connection with the satisfaction of payment obligations hereunder.  The
obligations of the Company under the Plan are unsecured and constitute a mere
promise by the Company to make benefit payments in the future, and to the extent
that any person acquires a right to receive payments under the Plan from the
Company, such right shall be no greater than the right of a general unsecured
creditor of the Company.

  Additional Arrangements.  Nothing contained herein precludes the Company from
adopting other or additional compensation or benefit arrangements.

  Captions.  The use of captions in the Plan is for convenience.  The captions
are not intended to provide substantive rights and shall not be used in
construing the terms of the Plan.

  Governing Law.  Except as governed by federal law, the laws of the state of
Arkansas shall govern the plan, without reference to principles of conflict of
laws.

Application of Company Clawback Policy.  Common Stock, cash or other property
acquired in connection with any Grant made under this Plan will be subject to
the applicable terms and conditions of any clawback or recoupment policy adopted
by the Company and as may be in effect from time to time.

 

 